Exhibit 10.5


August 15, 2005                                       


Thomas Shara Jr.
92 Frost Court
Wyckoff, NJ 07481
 

Dear Thomas:

 

             You are receiving this letter because you are a participant in the
Hudson United Bancorp, Inc. Supplemental Employees’ Retirement Plan (the
“SERP”). In accordance with the decision of the Compensation Committee on March
16, 2004, SERP participants and their eligible dependents have been granted the
ability to continue their medical benefits under the group health plan
maintained by Hudson United Bancorp, Inc. (the “Bank”) if their employment with
the Bank terminates. Please read this letter carefully, because it contains
important information about your medical benefits if your employment with the
Bank terminates.

             The continued medical coverage will be the same as your coverage as
an active participant in the Medical Plan. It will be available to you and your
eligible dependents until you become Medicare eligible. In general, you become
Medicare eligible if you or your spouse worked for at least 10 years in
Medicare-covered employment and you are 65 years old and a citizen or permanent
resident of the United States. You might also qualify for Medicare coverage if
you are a younger person with a disability or with End-Stage Renal disease
(permanent kidney failure requiring dialysis or transplant).

             If you decide to continue your medical coverage, you must make an
election to do so at the time of the termination of your employment, and on a
form that will be provided to you by the Bank. If you elect to continue your
medical coverage, you will be responsible to pay the full cost of the coverage.
If you do not elect to continue your medical coverage as provided in this
letter, you will still have the option of electing continuation coverage under
COBRA.

             In the event the Bank is unable at any time to provide you with
such continued coverage under its group Medical Plan, the Bank will, at its
option, procure a separate individual or group policy for you which provides
substantially similar coverage to the Bank’s Medical Plan at such time, and the
premiums charged to you for such coverage will equal the COBRA premium charged
by the Bank under its Medical Plan for the same class of coverage (i.e., single,
husband and wife, family, etc.). You agree to comply with any reasonable
requests by the Bank to enable it to secure an individual or group policy on
your behalf.

--------------------------------------------------------------------------------

             The Bank reserves the right to change, modify or discontinue its
Medical Plan at any time. This Agreement shall be binding on the Bank and its
successors.

             If you have any questions, please call Ricardo Rojas at
201-236-2808.

  Very truly yours,        /s/ Peter Visaggio        Peter Visaggio    Director
of Human Resources    Hudson United Bank 


 

AGREEMENT AND ACCEPTANCE


I acknowledge that I have reviewed the foregoing letter agreement dated August
15, 2005 (the “Letter Agreement”) regarding available continued medical benefits
under the group health plan maintained by Hudson United Bancorp, Inc., agree to
the terms described in the Letter Agreement and hereby accept such terms.

AGREED AND ACCEPTED


            Signature:        /s/ Thomas Shara Jr.    Date:          
8/15/05                  


--------------------------------------------------------------------------------